Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered November 20, 1998, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree and grand larceny in the fourth degree, and sentencing him to concurrent terms of 10 to 20 years, 7V2 to 15 years, 71/2 to 15 years, 3V2 to 7 years and lVs to 4 years, respectively, unanimously affirmed.
*282The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. There is no basis upon which to disturb the court’s finding, which is entitled to great deference, that the prosecutor provided nonpretextual explanations for peremptorily striking prospective jurors based upon their employment status as well as other non-race-related reasons (see, People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103). Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.